EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 6/15/2022.

The application has been amended as follows: 
Amend claims 1 and 6. (See below).
Cancel claim 5.

Claim Amendments
Claim 1:
A wing nut anchor comprising:
a screw; and
a wing nut mounted on the screw;
wherein:
the screw has an external thread:
the screw has a first end provided with an enlarged stop flange, and a second end provided with a drilling tip;
the stop flange is provided with a driving head;
the wing nut is made of a metal sheet plate which is formed integrally by pressing;
the wing nut has a middle provided with a first ear and at least one second ear;
the first ear and the at least one second ear are located at two opposite sides of the wing nut and protrude from the wing nut in two opposite directions;
the first ear and the at least one second ear have different height:
the wing nut has an internal thread;
the internal thread of the wing nut extends through the first ear and the at least one second ear; and
the external thread of the screw is screwed through the internal thread of the wing nut; 
wherein:
the middle of the wing nut is provided with a recessed portion corresponding to the stop flange of the screw and arranged above the at least one second ear; and
when the screw is locked onto the wing nut, the stop flange of the screw rests on a bottom of the recessed portion of the wing nut.




Claim 6:
The wing nut anchor of claim 1, wherein the stop flange and the driving head of the screw are fully received and hidden in the recessed portion of the wing nut when the stop flange of the screw rests on the bottom of the recessed portion of the wing nut.

Cancel claim 5.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
Claim 5 is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd